El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
*12El primer error que ha sido alegado en este caso consiste en no haber declarado con lugar la corte de distrito la excep-ción perentoria que se formuló a la denuncia. El denun-ciante acusó específicamente a Vidal Marini de un delito de acometimiento y agresión con circunstancias agravantes, co-metido del modo siguiente:
Que en abril 4 de 1914, hora como las 11 p. m., y en la calle de McKinley, de la ciudad de Mayagüez, Distrito Judicial de Mayagüez, P. B,., el referido Vidal Marini, volunta-ria, maliciosamente, y sin causa justificada y con intención de causarle grave daño corporal, acometió y agredió con un palo a Isaac Irizarry Sasport, infiriéndole una herida en el frontal derecho y una contusión en el brazo derecho, de cuya herida y contusión fue curado en la Sala de Socorros de dicha ciudad y que el referido hecho fué' cometido al salir las personas que concurrían a la función del teatro “Yagüez” en la noche de la referida fecha, sin tener el acusado en cuenta que salía un sinnúmero de señoras, niñas y ancianos.
El apelante admite que en la denuncia se imputa clara-mente un delito de acometimiento y agresión, pero él insiste en que en ella no se hizo alegación alguna de acometimiento y agresión con circunstancias agravantes. ' Hemos resuelto generalmente que no será preciso que en la presentación de una denuncia se exijan todos los requisitos que son necesa-rios a una acusación, si bien existen excepciones. Cuando en un estatuto se enumeran en lenguaje claro e inequívoco los hechos por virtud de los cuales un acometimiento simple puede convertirse en grave, deberán, éstos ser claramente expresados en la denuncia. No deben los mismos quedar sujetos a inferencias o deducciones. ' La ley de marzo 10, 1904 (Leyes de la sesión de 1904, pág. 42) señala diez casos separados y distintos en los cuales un acometimiento simple se convierte en grave, y para que un acusado pueda ser declarado culpable de un delito de acometimiento y agresión con circunstancias agravantes deberá acusársele específica-mente de haber incurrido en alguno de dichos casos, especial-*13mente cuando la pena se aumenta del máximum de $50 en los casos de acometimiento y agresión simple a una multa máxima de $1,000, o dos años de cárcel, por acometimiento y agresión con circunstancias agravantes.
El Pueblo trata de probar que las circunstancias agra-vantes son aquellas especificadas en los párrafos 2 y 6 de la sección 6a. de la ley de marzo 10, 1904. La sección 6a. y los párrafos pertinentes de la misma, son los siguientes:
“Sección 6a. — Un acometimiento y agresión será considerado con circunstancias agravantes en los siguientes casos:
* # * # * * *
“2. Cuando se cometiere en un tribunal de justicia o en cualquier sitio religioso o en algún lugar donde se bailaren reunidas varias per-sonas con fines lícitos;
'A*
“6. Cuando el instrumento o los medios que se emplearen fue-ren tales, que infirieren deshonra a la persona agredida, como acome-timiento y agresión con foete, azote, o bastón.”
Se alega en esta denuncia que el delito fué cometido en la calle, en momentos en que varias personas salían del tea-tro entre las que se encontraban señoras, niñas y ancianos. El delito no fué cometido en un tribunal de justicia, sitio religioso, o en algún lugar donde se bailaban reunidas varias personas con fines lícitos. El acusado no estaba o se encon-traba en la reunión. Esta ya había terminado y la gente salía de. la misma. El fin que se proponía esta sección, de acuerdo con el principio noscitur a sociis, era el dé impedir que ocurrieran incidentes desordenados y tumultuosos en un sitio de reunión y castigar con mayor severidad a cualquier persona que alteraba la paz y tranquilidad de dicha reunión o asamblea acometiendo y agrediendo a otro ser humano. La sección 2 no es aplicable a todas y cada una de las congre-gaciones de gentes, en la calle u otra parte, sino a un sitio de reunión, como las cortes, iglesias, teatros u otros seme-jantes. Si el acometimiento y agresión hubiera tenido lugar dentro del teatro entonces hubiera sido con circunstancias *14agravantes, pero la mera presencia de ancianos, mujeres y niños en la calle no establece las circunstancias agravantes consignadas en el párrafo 2 de la sección 6a.
Al considerar el párrafo 6°., sección 6a. de la ley de marzo 10, 1904, vemos que lo que constituye esencialmente el delito es usar un instrumento por el que se infiera deshonra a la persona agredida. Lo que la ley le dice al hombre es: “Aun-que V. puede usar un bastón, vei'gajo o foete si lo emplea contra un semajante corre gran riesgo.' Estos son instru-mentos que se usan como ayuda o para castigar a los ani-males, y en cierta época a los esclavos. . Su empleo en otro ser humano es degradante. Por consiguiente, si bien es vei-dad que puede usar un bastón no debe emplearlo contra otro Semajante sin mediar provocación adecuada.” De donde se desprende naturalmente, que cuando el Grobierno desea ale-gar que se ha hecho uso de un vergajo, foete, o bastón deberá hacerlo en términos claros.
Ahora bien, puede que s.ea cierto, como alega El Pueblo, que la palabra “palo” (stick) fué usada para indicar el empleo de un “bastón” o “cañe,” según el uso popular, pero la cuestión que ha sido sometida a nuestra considera-ción por virtud de dicha denuncia es la de si fué informado de algún modo el acusado que las circunstancias agravantes en su caso consistían en haber usado él un cane o bastón. La palabra “palo” o “stick” es la genérica. Ella puede sig-nificar un “bastón” pero significa también necesariamente un roten, una rama de un árbol, un cachero de pelotas, u otros instrumentos de madera. Lo que tuvo presente el pá-rrafo 6°., como hemos visto, fué el uso de un instrumento degradante. Un acusado tiene derecho a saber que se le acusa de haber usado un instrumento con el cual había la intención no solamente de causar daño sino también deshonra a la víctima. La ley se propone conservar la paz castigando . fuertemente el delito de acometimiento y agresión por eb que se trata de deshonrar a un hombre. La ley asimismo pro-teje a aquellos que no son culpables de determinado delito. *15Si por ejemplo A es' ofendido por B y coge el primer palo que encuentra a su lado y con él pega a B, y luego se le acu-sara de haber pegado a B con un palo, podría estar dispuesto a ser juzgado sin testigos y asumir las consecuencias. Si B. ignorante o maliciosamente trata de probar que el delito fue cometido con un bastón, entonces debe dársele a A la oportunidad de -presentar prueba en contrario. Si A creyó que sencillamente se le había de acusar por acometimiento y agresión simple y se proponía probar las amenazas y pro-vocación por parte de B, puede que no llamara a las per-sonas que vieron cuando se causó el golpe. Pero si se le acusa de haber acometido a B con un bastón, entonces tal vez po-dría convenirle mostrar por los concurrentes que el hecho ocurrió de otro modo y que no se usó ningún bastón. En el presente caso el acusado no tuvo conocimiento alguno de que se le acusaba de haber usado un instrumento especial-mente calculado para causar deshonra, pues “palo” o “stick,” puede significar un sin número de cosas.
Quizás podríamos tener alguna duda en este caso si se expresara en la denuncia que el acusado era culpable de un delito de acometimiento y agresión con circunstancias agra-vantes por haber éste pegado al denunciante con un palo causándole heridas y nada más se alegara ,en ella. En,la denuncia, sin embargo, se trata de alegar aunque de modo imperfecto, la comisión de un cielito de acuerdo con el pá-rrafo 2. -A nuestro juicio bien pudo el acusado haber creído que se le acusaba de una alteración ele la paz, de una reunión pública o cuasi pública. No se. ha dado ningún énfasis a la palabra “palo” y no existen palabras que de modo especial indiquen que con el acometimiento se infirió deshonra a la víctima. -El acusado no solamente pudo creer que se quiso hacer referencia a la circunstancia agravante del párrafo 2°., sino que también podría estar en duda de si la agravante que se trató de establecer era o no la contenida en el párrafo 7, a saber:
‘ ‘ 7. Cuando se infiere una herida grave a la persona agredida. ’ ’
*16En la denuncia se alega qne el hecho se cometió con la intención de cansar grave daño corporal a Sasport. Tam-bién en ella se hizo cierta referencia aunque en forma ambi-gua, a las señoras, niñas y ancianos. Nos referimos a estas ambigüedades porque entendemos que por el uso de las mis-mas en la denuncia el acusado no pudo darse cuenta de que por el empleo casual de la palabra “palo” debió él saber que se quiso decir “cañe” o’ “bastón.”
Debe revocarse la sentencia y devolverse los autos para la celebración de un nuevo juicio y demás procedimientos que no sean incompatibles con esta opinión.
Revocada la sentencia apelada, ordenándose la celebración de un nuevo juicio y demás procedimientos que no sean incompatibles ■ con la opinión.
Jueces concurrentes: Sres. Presidente Hernández y Aso-dos del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no formó parte del tribunal en la vista de este caso.